DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 9, and 16, the prior art teaches some of the limitations of the independent claims. The closest reference, Ohno, decides whether files should be stored compressed or uncompressed. The Examiner was unable to find a prior art reference that teaches all of the limitations of the independent claims or that would have been obvious to combine with other prior art to teach all of the limitations of the independent claims as recited in combination below:
‘…opportunistically compressing a plurality of objects of a first size during a write operation, including: 
identifying an aligned write request that lines up on the object boundary, the object boundary being determined by the first size; 
compressing the object of the first size of the aligned write request; and 
storing the compressed object of the first size; 
determining during a read operation whether an object of the second size is stored as a part of a compressed object of the first size; 
if the object of the second size is not stored as a part of a compressed object of the first size, then reading the object of the second size from storage; 
if the object of the second size is stored as a part of the compressed object of the first size, then: 
reading the compressed object of the first size from storage; 
uncompressing the compressed object of the first size; and 
extracting the object of the second size.’

	‘…opportunistically compressing a plurality of objects of a first size during a write operation; 
storing a compressed object of the first size including a plurality of compressed objects of a second size in the data set; 
storing an uncompressed object of the second size in the data set;
maintaining a bitset of look-aside bits indicating whether a particular object of the second size is stored uncompressed or as a part of the compressed object of the first size; and 
maintaining a first array of object signatures including the object signature of the compressed object of the first size; and maintaining a second array of object signatures including the object signature of the uncompressed object of the second size.’

‘…a memory; 
a storage in which, during operation, objects of a first size and objects of a second size reside; 
a data tree residing in the memory during operation and indexing into the storage, the data tree including a plurality of leaf meta-nodes, each leaf meta node including: 
a bitset of look-aside bits indicating whether a respective object of the second size has been stored uncompressed or as part of a compressed object of the first size; 
an array of object signatures for objects of the second size that have been stored in the storage uncompressed; and 
an array of object signatures for objects of the first size that have been compressed and stored in the storage; 
a set of instructions residing in the memory; and 
a processor that, upon execution of the instructions, builds and maintains the data tree.’
With respect to claims 2-8, 10-15, and 17-20, the claims are allowed based upon their dependency on claims 1, 9, and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohno						U.S. Publication No. 2014/0201175
Cheru et al.					U.S. Publication No. 2017/0185625
Talagala et al.				U.S. Publication No. 2015/0242309
Kedem et al.					U.S. Publication No. 2006/0184505
Hollis						U.S. Publication No. 2009/0319547

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.